       Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    GANIYU AYINLA JAIYEOLA,

               Plaintiff,

               v.                                                      Case No. 2:20-cv-02068-HLT

    GARMIN INTERNATIONAL, INC.,

               Defendant.


                                      MEMORANDUM AND ORDER

         This is an employment-discrimination case brought by pro se plaintiff, Ganiyu Ayinla

Jaiyeola,1 against defendant Garmin International, Inc. On Friday, June 18, 2021, the Court issued

a 36-page order detailing Plaintiff’s vexatious conduct in this litigation, in response to a show-

cause order issued by Chief Magistrate Judge James P. O’Hara (“June 18 order”). Doc. 165 at 2-

14. The June 18 order made several detailed factual findings. Id. at 14-24. It also considered what

sanctions were appropriate. Id. at 25-30. Based on the findings in the June 18 order and on

consideration of appropriate factors, the Court found it would be well within its discretion to

dismiss the case as a sanction for Plaintiff’s conduct. Id. at 30.

         Nevertheless, the Court opted to “give Plaintiff a final chance.” Id. (emphasis in original).

It imposed “sanctions and orders to manage this case going forward,” including specific limits on

discovery2 and informed Plaintiff that further frivolous motions may result in additional sanctions,

including dismissal of this case with prejudice. Id. at 30-32.




1
     Because Plaintiff proceeds pro se, his pleadings are construed liberally and held to a less stringent standard than
     formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court does
     not, however, assume the role of advocate. Id.
2
     Discovery was stayed in February when Judge O’Hara issued the show-cause order. Doc. 101; Doc. 105 at 12.
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 2 of 11




        More particularly, the Court cautioned Plaintiff that “[r]equests to disqualify either the

undersigned or Judge O’Hara will be deemed frivolous if based on similar allegations as his

previous motions or if sought simply because Plaintiff disagrees with court orders.” Id. at 31. The

Court made this directive because Plaintiff has repeatedly made meritless demands that both the

undersigned and Judge O’Hara recuse. Id. at 18. The Court repeatedly cautioned Plaintiff in the

order that “failure to abide by these sanctions and follow these orders will likely result in the

imposition of additional sanctions, including dismissal of this case with prejudice and without

further notice.” Id. at 32 (emphasis in original). The Court also limited the remaining depositions

in the case to two each, not including the previously noticed depositions of Plaintiff and defense

witness John Mudd, with the caveat that if “either party determines additional depositions are

warranted, they may file an appropriate and targeted motion.” Id. at 31 (emphasis added).3

        On Monday, June 21—the first business day after the June 18 order—Plaintiff filed a

motion to disqualify both the undersigned and Judge O’Hara. Docs. 167-168. The motion repeated

allegations made in a notice Plaintiff filed following the hearing on the show-cause order (Doc.

158), about Judge O’Hara’s presence at the hearing and sought recusal on those grounds. Doc. 167

at 4. Plaintiff also sought recusal of the undersigned for “enabl[ing] and encourag[ing] the

Magistrate’s harassment and threatening of Plaintiff on June 9, 2021.” Id. at 4-5. According to

Plaintiff, “[b]oth abuses of discretion indicated judicial bias against Plaintiff,” requiring both

judges to withdraw from this case. Id. at 5. The motion also reiterated Plaintiff’s previous—and

rejected—misconduct claims against Judge O’Hara. Id. at 5-6; see also Doc. 165 at 18.




3
    The number of depositions permitted was based on the remaining time for discovery and the fact that, at the time
    discovery was stayed, each party had only noticed one deposition each.




                                                         2
     Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 3 of 11




       On Wednesday, June 23—the third business days after the June 18 order—Plaintiff filed a

motion for leave to depose twelve defense witnesses, including Defendant’s in-house counsel.

Docs. 169-170; see also Doc. 85-4 at 2 (declaration of David Kight stating he is employed as

Associate General Counsel for Defendant). The only grounds for Plaintiff’s motion was that

Plaintiff designated these individuals as witnesses in his initial disclosures in 2020. Doc. 170 at 2

(noting that in the initial disclosures “Plaintiff served to the Defendant, Plaintiff identified the 12

defendants that Plaintiff now wants to depose”). The original scheduling order, which was vacated

because of Plaintiff’s vexatious litigation conduct, only permitted ten depositions to be taken. Doc.

19 at 6. As noted above, the June 18 order limited Plaintiff to a deposition of Mudd and two

additional witnesses.

       The Court now takes up Plaintiff’s motion to disqualify and must consider whether

additional sanctions are appropriate given the June 18 order and Plaintiff’s subsequent motions.

For the reasons discussed below, the Court denies Plaintiff’s motion to disqualify and expressly

finds that it is frivolous as well as contrary to and in direct contravention of the June 18 order. As

a result, the Court dismisses this case with prejudice as a sanction.

I.     MOTION TO DISQUALIFY

       Plaintiff’s motion to disqualify relies on 28 U.S.C. § 455. Under § 455(a), “[a]ny justice,

judge, or magistrate judge of the United States shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” The general purpose of this statute is “to promote

public confidence in the integrity of the judicial process” and to avoid the “appearance of

partiality.” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988). In the Tenth

Circuit, the test is “whether a reasonable person, knowing all the relevant facts, would harbor

doubts about the judge’s impartiality.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)




                                                  3
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 4 of 11




(internal quotation and citation omitted). It is an objective standard. Mathis v. Huff & Puff

Trucking, Inc., 787 F.3d 1297, 1310 (10th Cir. 2015).

        In Plaintiff’s motion, he repeats his allegations regarding Judge O’Hara’s conduct at the

June 9 hearing. Doc. 168 at 6.4 He refers to it as “harassment by the Magistrate.” Id. at 9. But the

June 18 order specifically considered these allegations and specifically found them to be without

merit, and frankly, untruthful. Specifically, the Court held:

                 Finally, and significantly, following the hearing Plaintiff filed an
                 “Objection” to Judge O’Hara’s presence at the hearing. Doc. 158. In
                 that Objection, Plaintiff makes several allegations, including that
                 Judge O’Hara “was glaring at Plaintiff in an [sic] hostile manner
                 from his seated position and when he walked around in the
                 Courtroom,” that Judge O’Hara “got up a few times and walk [sic]
                 towards the door (to the back of Plaintiff) and that placed him to the
                 right back of Plaintiff and much closer to Plaintiff than from his
                 sitting position,” and that Judge O’Hara conferred with the
                 undersigned during the hearing. Doc. 158 at 2. Plaintiff alleges he
                 “was harassed by the hostile environment the Magistrate created by
                 his presence and actions . . . .” Id. at 3.

                 To be clear, Judge O’Hara attended the June 9 public hearing at the
                 invitation of the undersigned. He sat respectfully in the jury box
                 during the hearing. The undersigned presided over and observed the
                 hearing and specifically finds that at no time did Judge O’Hara glare
                 at Plaintiff, in a hostile manner or otherwise. Judge O’Hara’s
                 position in the jury box was on the opposite corner of the courtroom
                 from where Plaintiff sat. Judge O’Hara did stand up and walk to the
                 gallery to confer briefly with his law clerk, who was also in
                 attendance. But he always remained on the opposite side of the
                 courtroom from Plaintiff. After Defendant provided an email for the
                 Court’s review, the undersigned shared the document with Judge
                 O’Hara, who then shortly thereafter apologetically informed the
                 undersigned that he had to step out to attend to other court matters.
                 The Court therefore specifically and directly rejects Plaintiff’s
                 suggestion that Judge O’Hara’s presence at the hearing created a
                 hostile environment. The Court finds Plaintiff’s objection to be
                 without merit. This objection simply reflects Plaintiff’s continued


4
    Plaintiff also contends that a “video recording of the Court session” will confirm these allegations. Doc. 168 at 6.
    There is no video recording of the June 9 hearing.




                                                          4
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 5 of 11




                 and unfounded attempt to baselessly attack a member of the
                 judiciary.

Doc. 165 at 21-22 (emphasis in original). Plaintiff was undoubtedly aware of these findings when

he filed his motion for disqualification, as he filed an acknowledgment, as he was ordered to do,

that he received and read the June 18 order in its entirety. Doc. 166 at 1.

        A reasonable person, knowing these facts, would not harbor any doubts about Judge

O’Hara’s impartiality, nor could a reasonable person conclude that the undersigned “enabled the

Magistrate to harass and threaten Plaintiff” by “allow[ing] the Magistrate to be present in the

Courtroom, ” Doc. 168 at 9, during the public June 9 hearing. Plaintiff’s allegations against Judge

O’Hara are simply factually not true, as previously found. Plaintiff’s allegations against the

undersigned represent nothing more than a disagreement with a court order.5

        Nor is the Court persuaded by Plaintiff’s argument based on the 2019 Rules for Judicial-

Conduct and Judicial-Disability Proceedings. See id. Rule 4(a)(2) defines cognizable misconduct

as “treating litigants, attorneys, judicial employees, or others in a demonstrably egregious and

hostile manner.” The Court has already found no misconduct at all linked to Judge O’Hara’s

presence at the June 9 hearing, and in fact found that Plaintiff’s allegations are just an “unfounded

attempt to baselessly attack a member of the judiciary.” Doc. 165 at 22.

        Plaintiff’s motion includes some discussion of the “extrajudicial source factor.” Doc. 168

at 8-9. But Plaintiff’s argument on this point is difficult to follow. He seems to argue that because

he filed his “notice” regarding Judge O’Hara’s alleged conduct on the day after the hearing, Doc.

156, Judge O’Hara’s conduct at the hearing is an “extra judicial source” and “has a higher potential



5
    The undersigned set the June 9 hearing specifically to address the breakdown in progress in this case, to “manage
    expectations,” and to “set the tone for this case” going forward. Doc. 112 at 2. The undersigned’s decision to
    invite Judge O’Hara to attend the hearing is hardly objectionable given Judge O’Hara’s role in achieving that
    goal.




                                                         5
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 6 of 11




for generating a situation where the judge’s impartiality might reasonably be questioned.” See Doc.

167 at 4. This argument is nonsensical. To the extent Plaintiff contends that Judge O’Hara’s

conduct is an “extrajudicial source factor” because Judge O’Hara was not presiding at the hearing,

that does not entitle him to relief. In Liteky v. United States, the Supreme Court discussed the

“‘extrajudicial source’ doctrine” and concluded “there is not much doctrine to the doctrine.” 510

U.S. 540, 554 (1994). It clarified that “an opinion held by a judge [that] derives from a source

outside judicial proceedings is not a necessary condition for ‘bias or prejudice’ recusal . . . . [n]or

is it a sufficient condition for ‘bias or prejudice’ recusal . . . .” Id.; Nichols v. Alley, 71 F.3d 347,

351 (10th Cir. 1995) (“The [Liteky] Court held, however, that acquisition of alleged bias or

prejudice from extra-judicial sources is neither a necessary nor sufficient condition for § 455(a)

recusal.”). It’s merely a factor to consider. And as the Court found in the June 18 order, and as

reiterated here, there is no merit to Plaintiff’s allegations against Judge O’Hara—regarding the

June 9 hearing or otherwise—that would merit his disqualification.

        Plaintiff may be trying to bolster his claim that Judge O’Hara is biased by characterizing

his alleged actions as an “extrajudicial source” to circumvent the Supreme Court’s holding,

previously cited by this Court, Doc. 140 at 7, that “opinions formed by the judge on the basis of .

. . events occurring in the course of the [current] proceedings . . . do not constitute a basis for a

bias or partiality motion unless they display a deep-seated favoritism or antagonism that would

make fair judgment impossible.” Id. (quoting Liteky, 510 U.S. at 555). The Court notes on this

point that Plaintiff has repeatedly alleged bias or misconduct by both judges in this case for various

rulings and decisions, even fairly benign or procedural rulings. See, e.g., Docs. 128-129 (seeking

recusal of the undersigned for re-referring a motion to Judge O’Hara). The Court finds Plaintiff’s

most recent motion to be more of the same regardless of how he characterizes it—he simply




                                                   6
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 7 of 11




disagrees with how the undersigned and Judge O’Hara have managed this case. But “judicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.” Liteky, 510 U.S.

at 555. Nor do “judicial remarks during the course of a trial that are critical or disapproving of, or

even hostile to, counsel, the parties, or their cases, ordinarily . . . support a bias or partiality

challenge.” Id. “A judge’s ordinary efforts at courtroom administration—even a stern and short-

tempered judge’s ordinary efforts at courtroom administration—remain immune.” Id. at 556.

       Plaintiff’s most recent motion is little more than continued combativeness with the Court

for its efforts to manage this case. But Plaintiff’s apparent hypersensitivity does not warrant

recusal. See Mathis, 787 F.3d at 1310 (explaining that disqualification is not measured by “the

hypersensitive, cynical, and suspicious person” (internal citation and quotation omitted)).

Accordingly, Plaintiff’s motion to disqualify is patently without merit and is denied.

       Further, the Court finds Plaintiff’s motion is frivolous. As Plaintiff was previously warned,

allegations of bias or misconduct based solely on disagreement with court orders or which rehash

issues previously rejected are not proper and will be deemed frivolous. Doc. 165 at 31. The instant

motion to disqualify is frivolous because it merely repeats arguments that the Court specifically

rejected in the June 18 order.

II.    SANCTIONS

       Having determined that Plaintiff’s motion to disqualify is frivolous and without merit, the

Court must now consider whether (1) Plaintiff’s recent conduct violates the June 18 order, and (2)

whether additional sanctions should be imposed.

       First, the Court finds that Plaintiff’s recent conduct clearly violates the June 18 order. The

Court specifically cautioned Plaintiff about filing further motions to disqualify either judge in this

case, particularly where the allegations were based on similar allegations previously asserted or




                                                  7
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 8 of 11




where based solely on Plaintiff’s disagreement with court orders. Id. Plaintiff’s instant motion to

disqualify is both. The June 18 order also specifically made detailed findings about Plaintiff’s

baseless, unwarranted, and repeated allegations of judicial misconduct, id. at 18-20, including his

allegations against Judge O’Hara regarding the June 9 hearing, id. at 21-22. Despite these detailed

findings and explicit instructions, Plaintiff was only able to resist the urge to seek yet another

disqualification for the weekend. Additionally, although the June 18 order permitted the parties to

file “an appropriate and targeted motion” if they determined additional depositions were

warranted, Plaintiff wasted no time, and expended little effort, in demanding not only more

depositions than the June 18 order permitted, but more depositions than the original scheduling

order or even the Federal Rules of Civil Procedure permit. Even if not a direct violation of the June

18 order, the motion for additional depositions reflects a clear intent by Plaintiff to not abide by

the Court’s limitations going forward and to continue his aggressive and vexatious litigation

behavior.6 The Court therefore finds Plaintiff’s most recent motion practice violates both the letter

and spirit of the June 18 order.

        Second, the Court must determine what sanction is appropriate. The June 18 order analyzed

the factors that should be considered in deciding whether dismissal or some lesser sanction should

be levied. Doc. 165 at 25-30; see also King v. Fleming, 899 F.3d 1140, 1150 (10th Cir. 2018). The

factors considered are the degree of prejudice to the opposing party, the amount of interference

with the judicial process, the culpability of the litigant, whether the party has been previously

warned, and the efficacy of lesser sanctions. King, 899 F.3d at 1150. The Court finds that its



6
    The Court notes that at the time of the February stay, Plaintiff had only noticed Mudd’s deposition despite roughly
    six weeks left in discovery. His attempt to now depose twelve additional people in the same timeframe is
    vindictive and vexatious, especially considering remarks Plaintiff made at the hearing that he may insist on certain
    onerous procedures for depositions of defense witnesses in retribution for any attempts by Defendant to conduct
    Plaintiff’s deposition in person. See Doc. 165 at 31 n.21.




                                                          8
      Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 9 of 11




previous analysis in the June 18 order is still applicable and will not repeat it here. But it does

consider some of these factors in light of Plaintiff’s apparently unrepentant and vexatious motion

habits and makes the following additional findings.

        Regarding the amount of interference with the judicial process, the Court finds that

Plaintiff’s actions continue to be disruptive and time-consuming for the Court. The Court has now

considered the fourth formal motion to disqualify in a matter of months, which does not even

account for the additional similar allegations Plaintiff has made in several other motions he has

filed as of late. Despite being limited to a total of three depositions, Plaintiff also immediately

moved to depose twelve defense witnesses, apparently undaunted by the Court’s admonition that

any request to depose more would require “an appropriate and targeted motion.” Doc. 165 at 31

(emphasis added). The June 18 order endeavored to put this case on a path to resolution on the

merits under terms that would preserve both the rights of the parties and the Court’s very limited

judicial resources. But Plaintiff’s conduct in the literal days since that order was issued

demonstrate that he is unwilling to proceed under the limitations imposed and is likely to continue

to demand an inordinate share of judicial resources going forward with frivolous motions filed in

contravention of court orders. As the Court previously noted, “[g]reater degrees of obstruction help

justify a dismissal sanction.” King, 899 F.3d at 1151.

        Regarding the culpability of Plaintiff, the Court previously found that “Plaintiff’s

obstinance . . . presents a troubling lack of accountability and lends weight to a finding of

culpability.” Doc. 165 at 28. The Court’s finding on this point has only intensified. Despite his

acknowledgment that he had read the June 18 order, Doc. 166, Plaintiff seems to have taken none

of it to heart.




                                                 9
     Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 10 of 11




        Regarding prior warnings, the Court previously found that Plaintiff had been repeatedly

warned about his abusive litigation tactics and that it could lead to dismissal. Doc. 165 at 28-29.

In the June 18 order, the Court warned Plaintiff at least ten more times. Id. at 30-36.

        The final consideration is the efficacy of lesser sanctions. In the June 18 order, the Court

expressed doubt that Plaintiff’s conduct could be curbed by anything short of dismissing this case.

This was based on the fact that financial disincentives don’t seem to deter Plaintiff, that filing

restrictions go largely ignored, and that limitations and more stringent oversight seem to only

exacerbate things. Id. at 29-30. Despite these reservations, the Court was willing to give Plaintiff

a final chance to litigate this case, with the caveat of additional limitations, warnings, and

oversight. But Plaintiff did not even make it one business day before violating the terms of the

June 18 order. This demonstrates to the Court that nothing short of dismissal is likely to be effective

in curtailing Plaintiff’s abusive litigation habits.

        Based on these considerations, as well as on the background, findings, and analysis detailed

in the June 18 order (which are incorporated by reference), the Court finds that dismissal of this

case with prejudice is the only effective solution. Although a very serious sanction, and one which

the June 18 order shows the Court was reluctant to impose, the Court is convinced that it is the

only viable path forward, and the only sanction that will match the degree of prejudice to

Defendant and the interference with the judicial process instigated by Plaintiff. Further, Plaintiff

has been repeatedly warned that his case may be dismissed, and he opted to continue his disruptive

behavior by filing yet another frivolous and baseless attack on the judiciary. Although the Court

has endeavored to find a solution that would permit this case to go forward to a resolution on the

merits, Plaintiff’s conduct shows he is unable or unwilling to comply with those conditions. The

Court is therefore disinclined to sacrifice further judicial resources on this pyre.




                                                   10
     Case 2:20-cv-02068-HLT-JPO Document 171 Filed 06/24/21 Page 11 of 11




       THE COURT THEREFORE ORDERS that this case is DISMISSED WITH PREJDUICE.

       THE COURT FURTHER ORDERS that Plaintiff’s Motion to Disqualify Magistrate Judge

and District Judge (Doc. 167) is DENIED and DEEMED FRIVOLOUS.

       THE COURT FURTHER ORDERS that Plaintiff’s Motion for Leave to Depose

Defendant’s 12 Witnesses (Doc. 169) is DENIED AS MOOT.

       THE COURT FURTHER ORDERS that this case is closed. Plaintiff is cautioned that

continued frivolous or vexatious motion practice in this case may result in the imposition of

monetary sanctions or filing restrictions, or both.

       IT IS SO ORDERED.

       Dated: June 24, 2021                   /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                 11
